DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over KR20180018111 (hereafter KR ‘111) in view of Ryu et al. (US 20180315979).
Claim 1:	KR ‘111 in Figures 1-4 disclose a pouch type lithium secondary battery (100), comprising: 
an electrode assembly (110); 
a lead tab (13) connected to the electrode assembly (110) and exposed toward a side of the electrode assembly (110); 
a lead tab-protecting member (150) connected to the upper and lower surface of the lead tab and configured to insulate the lead tab; and 
a pouch (130) configured to receive and seal the electrode assembly (110) while a part of the lead tab (13) is exposed to an outside of the pouch (110)(paragraphs [0005] and [0031]-[0062]). See also entire document.
KR ‘111 does not disclose that the lead tab-protecting member surrounds the lead tab.
Ryu et al. disclose a pouch-type lithium secondary battery (Figure 1 and paragraph [0003], lines 6-7) comprising a lead tab-protecting member (120) formed not only on an upper surface and a lower surface of a lead tab (110) but may also cover two surfaces and even side surfaces of the lead tab (i.e. the lead tab-protecting member surrounds the lead tab) (Figures 4A, 4B, 5A, 5B and paragraph [0050]).

One having ordinary skill in the art would have been motivated to make the modification to provide an insulation film that would have insulated the electrode lead, in particular, the entire surface of the exposed part through the pouch case, thereby preventing a short circuit from occurring even when adjacent electrode leads with different polarities come into contact with each other, and maintaining the insulation resistance (paragraph [0052]).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein KR ‘111 further discloses that the electrode assembly includes:
 a negative electrode (11) including a negative electrode material layer, and a negative electrode current collector; 
a positive electrode (111); and 
a separator interposed between the negative electrode (111) and the positive electrode, and 
wherein the lead tab (13) is connected to the negative electrode current collector (111b) and the positive electrode, respectively.
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein KR ‘111 further discloses that the separator is equal to areas of the negative electrode 
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein KR ‘111 further discloses that the lead tab includes:
 a negative electrode lead tab connected to the negative electrode current collector; and 
a positive electrode lead tab (13) connected to the positive electrode (111).
Claim 6:	The rejection of claim 6 is as set forth above in claim 1, wherein Ryu et al. further disclose that the lead tab includes at least one of copper (Cu), nickel coated Cu, aluminum (Al), nickel (Ni) (paragraph [0048]. Ryu et al. in paragraph [0048] further disclose that the lead tab includes any material with limitation when the material is electrically connected to the electrode tab, which has been construed as rendering obvious nickel coated Cu, carbon coated Al, or stainless steel (SUS).
Claim 7:	The rejection of claim 7 is as set forth above in claim 1, wherein KR ‘111 further discloses that the lead tab includes:
 a first area in contact with the pouch, a second area positioned inside the pouch, and a third area exposed outside the pouch, and 
wherein the lead tab-protecting member is positioned in the second area of the lead tab (see Figure 2, reproduced below).


    PNG
    media_image1.png
    447
    757
    media_image1.png
    Greyscale
	Claim 8:	The rejection of claim 8 is as set forth above in claim 1, wherein Ryu et al, further disclose: 
a sealing film (230) interposed between a pouch (10, in Figure 1) and a lead tab (210, in Figure 8A)(paragraphs [0067] and [0022]) and configured to fill a space between the pouch and the lead tab, thereby sealing an inside of the pouch from the outside.
Claim 9:	The rejection of claim 9 is as set forth above in claims 1 and 8, wherein Ryu et al. further disclose that the sealing film (210) includes: an insulating material selected from a group consisting of polypropylene (paragraph [0020]). 
Claim 10:	The rejection of claim 10 is as set forth above in claims 1 and 8, wherein Ryu et al. further disclose a lead tab-protecting member (220) in contact with a sealing film (230)(Figures 8B-8D).
Claim 11:	The rejection of claim 11 is as set forth above in claim 1 wherein Ryu et al. disclose that the lead tab-protecting member (220) is in a form of at least one of a coating layer or a film (paragraph [0052]) with discloses “The insulating film 120 may be adhered or coated on the metal conductor; thus, the film is a coating or a film adhered to).
Claim 12:	The rejection of claim 12 is as set forth above in claims and 11, wherein Ryu et al. further disclose that the lead tab-protecting member includes an insulating material selected from a group consisting of polyethylene terephthalate (PET) and polyimide (PI)(paragraph 0051]).
Claim 13:	The rejection of claim 13 is as set forth above in claim 1 wherein Ryu et al. further disclose that the lead tab-protecting member has a thickness of from 1 µm to 50 µm (paragraph 0062]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KR20180018111 (hereafter KR ‘111) in view of Ryu et al. (US 20180315979) as applied to claim 1 above, and further in view of Nogami et al. (US 4,510,216).
KR ‘111 and Ryu et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 4:	The KR ‘111 combination does not disclose that the positive electrode includes a lithium metal.
Nogami et al. disclose an electrochemical cell wherein the positive electrode (cathode) includes a lithium metal (col. 2: 56-64, col. 3: 8-17, Figure 2 and col. 1: 66-col. 2: 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode of the KR ‘111 combination by incorporating the lithium metal positive electrode of Nogami et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery employing electrodes that would have been readily available from industrial sources, stable, and have a large constant electromotive force and voltage, and constructible into a light-weight battery (col. 1: 30-39).

6.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over KR20180018111 (hereafter KR ‘111) in view of Ryu et al. (US 20180315979) as applied to claim 1 above, and further in view of Ahn (US 9,123,929).
KR ‘111 and Ryu et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 14:	 The KR ‘111 combination does not disclose that the pouch includes bonding edges.

Ahn et al. in Figure 1 discloses a pouch-type secondary battery wherein the pouch includes bonding edges (23)(col. 2: 7-8, col. 3: 46-47 and 51-54),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pouch of the KR ‘111 combination with the bonding edges of Ahn et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a sealed pouch case that would be released by opening one region of a tab film formed away from an electrode tab, the inhibiting the explosion and fire of the secondary battery and improving the safety of secondary battery (col. 2: 9-15).
Claim 15:	The rejection of claim 15 is as set forth above in claim 14 wherein the recitation “the bonding edges of the pouch are applied with an adhesive” has been considered and construed as a product by process limitation wherein the product produced by the process is a pouch includes bonding edges.
Claimed 16:		The recitation “sealed by thermally bonding the bonding edges together and by thermally bonding the bonding edges of the pouch and the lead tab together” has been considered and construed as a product by process limitation 
The rejection of claim 16 is as set forth above in claim 14 wherein Ahn in Figures 1 and 2 disclose a pouch 20 including bonding edges that seal both the pouch and a lead tab (11 and 12).

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/Thomas H. Parsons/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729